       Case 1-21-40301-ess             Doc 8      Filed 02/09/21    Entered 02/09/21 18:17:56




The Law Offices of Avrum J. Rosen, PLLC
Proposed Attorneys for David J. Doyaga, Sr., Chapter 7 Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Alex E. Tsionis, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                             Chapter 7

        QB WASH LLC                                                Case No.: 21-40301-ess
        dba BLVD AUTO SPA,

                                        Debtor.
---------------------------------------------------------x

                            APPLICATION FOR RETENTION OF
                          THE LAW OFFICES OF AVRUM J. ROSEN,
                         PLLC, AS ATTORNEYS FOR THE CHAPTER 7
                        TRUSTEE EFFECTIVE AS OF FEBRUARY 9, 2021

TO:     THE HONORABLE ELIZABETH S. STONG,
        UNITED STATES BANKRUPTCY JUDGE:

        David J. Doyaga, Sr., the Chapter 7 Trustee (the “Trustee”) for the estate of QB Wash LLC

dba Blvd Auto Spa (the “Debtor”), respectfully submits this application seeking entry of an Order

retaining the firm of The Law Offices of Avrum J. Rosen, PLLC (the “Firm”), as attorneys for the

Trustee under Sections 105 and 327, Title 11, United States Code (the “Bankruptcy Code”), Rule

2014 of the Federal Rules of Bankruptcy Procedure and the E.D.N.Y. Local Bankruptcy Rules,

and respectfully states as follows:

        1.       On February 8, 2021, the Debtor commenced a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code.

        2.       David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the Debtor’s

bankruptcy estate. The Section 341(a) Meeting of Creditors is scheduled for March 12, 2021.

        3.       Based upon the Trustee’s review of the Debtor’s petition and schedules, it will be

                                                         1
       Case 1-21-40301-ess          Doc 8    Filed 02/09/21     Entered 02/09/21 18:17:56




necessary to conduct an investigation into the Debtor’s financial affairs.

        4.      The Trustee requires the assistance of counsel to, among other things: (i) confirm

the validity of any and all liens against the Debtor and its assets; (ii) evaluate the Debtor’s non-

residential lease and determine whether it can be assigned for the benefit of creditors; and (iii)

determine if there are any causes of action under Chapter 5 of the Bankruptcy Code.

        5.      The Trustee selected the Firm to be his counsel as the attorneys in the Firm are

familiar with bankruptcy law and are well qualified to act in the capacity as attorneys for the

Trustee.

        6.      It is necessary for the Trustee to employ attorneys to render professional services,

which may include, but are not limited to the following:

                a) Assist the Trustee in the investigation of the Debtor’s estate, including the

                business and potential assets of the Debtor;

                b) Conduct examinations of the Debtor, and other witnesses, in connection with the

                Trustee’s examination of the Debtor’s financial affairs;

                c) If appropriate, commence any adversary proceedings under the Bankruptcy Code

                in the event that it is necessary to recover property of the estate; and

                d) Advise the Trustee in connection with his statutory duties and prepare

                applications and motions as may be appropriate.

           7.   To the best of the Trustee’s knowledge, and based upon the annexed Affidavit of

Avrum J. Rosen, the attorneys in the Firm have no connection with the Debtor, any other party in

interest, or their respective attorneys.

           8.   To the best of the Trustee’s knowledge, the Firm represents no interest adverse to

the Trustee or to the Debtor’s estate in the matter in which it is to be engaged herein, and the



                                                   2
      Case 1-21-40301-ess        Doc 8     Filed 02/09/21    Entered 02/09/21 18:17:56




employment of the Firm would be in the best interests of the estate.

        9.     The Trustee seeks the Firm’s retention to be effective as of February 9, 2021, when

a detailed review of the Debtor’s case commenced.

       WHEREFORE, the Trustee respectfully requests for the entry of an Order, substantially

in the form of the proposed Order annexed hereto, authorizing the retention of the Firm for the

Trustee, for which no previous application has previously been made.

Dated: February 9, 2021                      Respectfully submitted,
       Brooklyn, New York

                                             /s/ David J. Doyaga, Sr.
                                             David J. Doyaga, Sr., Chapter 7 Trustee
                                             of the Estate of QB Wash LLC dba Blvd Auto Spa
                                             26 Court Street, Suite 1601
                                             Brooklyn, New York 11242
                                             Telephone: (718) 488-7500




                                                3
